NEWMAN, Circuit Judge.

ORDER

Upon consideration of David Lee Watt’s motion for reconsideration of this court’s order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, a statement now having been received,*
IT IS ORDERED THAT:
The motion is granted. The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated. Watt’s brief is due within 30 days of the date of filing of this order.

 The statement submitted by Watt is accepted for filing. Counsel for Watt is reminded that, in the future, the court’s form for satisfying the requirements of Fed. Cir. R. 15(c) should be used.